


Exhibit 10.3
SEPARATION AND RELEASE AGREEMENT
Actuant Corporation (“Employer”) and Mark E. Goldstein (“Employee”) enter into
this Separation and Release Agreement on August 24, 2015.
WHEREAS, Employee is currently the President and Chief Executive Officer of
Employer and a member of the Board of Directors; and
WHEREAS, Employer and Employee desire to enter into this Separation and Release
Agreement (“Agreement”) in connection with Employee’s resignation from his
positions of President and Chief Executive Officer and from the Board of
Directors of Employer, effective August 24, 2015, and his resignation from
employment with Employer effective September 1, 2015.
NOW THEREFORE, for and in consideration of the promises made among the parties
and other good and valuable consideration, the parties hereby agree:
1.    Resignation as an Officer and Director of Employer.  Employee hereby
resigns from all officer and fiduciary positions with Employer and any of its
subsidiaries, including Employee’s positions of President and Chief Executive
Officer and as a member of the Board of Directors of Employer. The foregoing
resignations shall be effective August 24, 2015.
2.    Resignation from Employment; Duties and Compensation.  Employee hereby
resigns from employment with Employer effective September 1, 2015 (“Separation
Date”).  During the period from the date of this Agreement through the
Separation Date, Employee shall assist Employer with the transition of his
duties as may be requested by the Chairman of the Board of Employer
(“Chairman”). Employee shall continue to receive his base salary and participate
in compensation and benefit plans through the Separation Date.  On the first
regularly scheduled payroll date next following the Separation Date, Employer
shall pay Employee any base salary earned but unpaid as of the Separation Date,
together with $31,000, less all applicable deductions, which represents payment
in full for any and all accrued and unused vacation time of Employee.
3.    Consideration.  Employer will provide the following consideration to
Employee provided he executes and does not timely revoke this Agreement and for
so long as he continues to comply with all of his obligations to Employer under
this Agreement and any equity awards granted to Employee.
(a)    Severance Payments.  Commencing on the first regularly scheduled payroll
date after the Effective Date (as defined below), Employer will pay Employee an
aggregate amount equal to $870,000 over a period of fourteen (14) months, less
applicable deductions, payable in accordance with Employer’s standard payroll
procedures, as severance pay.
(b)    Equity Awards.  The disposition of Employee’s outstanding equity awards
shall be as follows:
(i)    Stock Options. All outstanding stock options held by Employee as of the
date hereof  shall be fully vested on the Separation Date, other than the stock
options awards




--------------------------------------------------------------------------------




dated January 20, 2015 which shall be forfeited without any payment thereunder.
 Other than the forfeited stock option awards referenced in the preceding
sentence and any stock option awards which have expired prior to the Separation
Date,  each stock option shall be exercisable through the expiration date
thereof;
(ii)    RSUs. All outstanding RSUs held by Employee as of the date hereof shall
be fully vested on the Separation Date, other than the RSU awards dated January
20, 2015 which shall be forfeited without any payment thereunder. The shares of
common stock underlying the RSUs which vest in accordance with the preceding
sentence shall be paid to Employee at such time and in such manner as set forth
in the applicable award agreement;
(iii)    Performance Shares. Employee shall be entitled to receive the
performance shares, if any, earned under each outstanding performance share
grant held by Employee as of the date hereof, other than the performance share
awards dated October 29, 2014 which shall be forfeited without any payment
thereunder.  Following completion of the performance period applicable to each
performance share award, Employee shall be issued the full number of shares of
common stock that would otherwise have been payable under such performance share
award based on the achievement of the performance objectives as if Employee’s
employment had not terminated.
(c)    Outplacement and Other Expenses.  Employer will reimburse Employee for up
to $20,000 in costs he incurs for outplacement services, provided that Employee
engages in such services prior to November 1, 2016. In addition, Employer will
pay the reasonable legal fees incurred by Employee with respect to the
negotiation and documentation of this Agreement.
(d)    Medical and Other Benefits.  During the period beginning on the
Separation Date and ending November 1, 2016, Employee will continue to be
eligible (i) for coverage under the group medical plans of Employer at active
employee rates (which coverage, for the avoidance of doubt, shall run concurrent
with required COBRA coverage), and (ii) to receive the financial planning
services and executive physical he is eligible to receive immediately prior to
the Separation Date.
4.    Supplemental Executive Retirement Plan (“SERP”); Deferred Compensation
Plan (“DCP”). Employee’s eligibility to participate in the SERP will end on the
Separation Date and no contributions will be made thereunder with respect to any
period after the Separation Date, it being agreed that Employer will make a
company contribution on behalf of Employee for the plan year ending August 31,
2015.  Employee’s eligibility to participate in the DCP will end on the
Separation Date and no contributions will be made thereunder with respect to any
period after the Separation Date, it being understood that Employer will make a
non-qualified core contribution for Employee for the plan year ending August 31,
2015. Payments under the SERP will be made in accordance with the terms thereof.
Payments under the DCP, including disposition of RSU deferrals, will be made
pursuant to the terms of the DCP.
5.    Consulting Services.  During the period beginning on the Separation Date
and ending November 1, 2016, Employee hereby agrees to provide consulting
services as may be reasonably requested by the Chairman. Such services shall be
provided (i) during normal business hours, (ii) upon reasonable advance notice
to Employee, (iii) in such manner as Employee and the Chairman mutually agree,
which shall include providing such services by email or telephone, and (iv) for
up

- 2 -    





--------------------------------------------------------------------------------




to 10 hours per month.  Employee shall not be entitled to any additional
compensation for providing these consulting services.  Employer shall promptly
reimburse Employee for any and all reasonable out-of-pocket expenses incurred by
Employee in connection with such consulting services and which expenses were
approved by the Chairman prior to their incurrence.
6.    Stock Transactions.  Employee agrees that as a former executive of
Employer, he may be subject to insider trading restrictions and guidelines for
six (6) months following the Separation Date, including 401(k) transactions,
sales of stock, and transactions with regard to stock options.  During this
period, all stock transactions must be approved by the Executive Vice President
and Chief Financial Officer, Andrew Lampereur.
7.    Taxes.  It is Employer’s intention that all payments or benefits provided
under this Agreement comply with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), including, without limitation, the six-month
delay for payments of deferred compensation to “key employees” upon separation
from service pursuant to Section 409A(a)(2)(B)(i) of the Code (if applicable),
and this Agreement shall be interpreted, administered, and operated
accordingly.  If under this Agreement an amount is to be paid in installments,
each installment shall be treated as a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(ii).  Notwithstanding anything to the contrary
herein, Employer does not guarantee the tax treatment of any payments or
benefits under this Agreement, including, without limitation, under the Code,
federal, state, local, or foreign tax laws and regulations.  In the event the
period of payment referenced in Paragraphs 2 and 3 of this Agreement ends in the
taxable year following termination of Employee’s employment, any severance
payment or deferred compensation shall be paid or commence in such subsequent
taxable year if required under Section 409A of the Code.
8.    Termination of Other Benefits.  Except as provided herein, Employee
understands that his eligibility for coverage under the benefit plans of
Employer, as may be applicable, will end on the Separation Date.  More
specifically, Employee is not eligible to (a) receive any payment under
Employer’s 2015 bonus plan or (b) participate in any Employer bonus plan
following the Separation Date.  Employee further understands that to the extent
provided for under the terms of certain benefit plans, his benefits may continue
until the end of the month during which his employment terminates, or longer,
depending on his eligibility to continue such benefits at his own expense
pursuant to applicable federal and state law.  Notwithstanding the foregoing,
nothing in this Agreement shall reduce or eliminate vested rights or benefits
under any retirement plan (qualified or nonqualified), medical plan or any other
employee welfare benefit plan. The Change in Control Agreement for Mark
Goldstein dated October 15, 2014 and any other change in control agreements to
which he is a party are hereby terminated.
9.    Non-Compete and Non-Interference. 
(a)    For purposes of this Agreement, the following definitions shall apply:
(i)    An “Active Customer of the Company” means any customer or account of the
Company which during the one (1) year period preceding the Separation Date
purchased any products or services from the Company, and any prospective
customer or account which at the time of termination of Employee's employment
with the Company, was being actively solicited by the Company with respect to
the sales of such products or services.

- 3 -    





--------------------------------------------------------------------------------




(ii)    “Applicable Territory” means (i) the United States and any territory or
possession thereof and (ii) any country other than the United States in which
the Company has sold products and/or services valued at $100,000 or more, during
the one (1) year period preceding the Separation Date.
(iii)    "Company" means Employer and all of its direct or indirect
subsidiaries.

(iii)    A “Competitive Business” means any person, firm, enterprise, business,
corporation or other legal entity which designs, manufactures and/or sells
Competing Products.
(iv)    A “Competing Products” means any products which are competitive with a
product manufactured, developed, and/or sold by the Company.
(v)    “Team Member” means an employee of the Company.


(b)    Non-Interference:  During the period commencing on August 24, 2015 and
ending on November 1, 2016 (the “Restricted Period”), Employee will not:  1)
directly or indirectly, interfere or seek to interfere with the relationship
between the Company and any Team Member, customer, supplier, sales agent,
manufacturer’s representative or distributor of the Company; 2) solicit for
employment or employ any Team Member directly or on behalf of any third party;
or 3) induce or attempt to induce any such Team Member, customer, supplier,
sales agent, manufacturer’s representative or distributor of the Company to
curtail or terminate its relationship with, or breach any agreement with, or
obligation to, the Company or sell or solicit to sell any Competing Product to
an Active Customer of the Company.
(c)    Non-Competition:  During the Restricted Period, Employee will not,
without the consent of the Chairman, directly or indirectly, participate in,
become associated with, provide assistance to or have a financial or other
interest in any Competitive Business in the Applicable Territory.  This
prohibition shall not apply to Employee’s ownership of stock or other securities
of any corporation or other entity which are traded on a recognized stock
exchange or trade in the over-the-counter market, even though such entity may be
a competitor of the Company, as along as the value of the stock or other
securities of such entity held directly or indirectly by Employee is less than
5% of the total value of the outstanding stock or other securities of such
entity.
(d)    Confidential Information. Employee will not disclose any confidential
and/or proprietary information of the Company.
10.    Release.  Employee, for himself, his successors, administrators, heirs,
and assigns, hereby fully releases, waives and forever discharges Employer, all
of its related and affiliated entities, and all of their respective
shareholders, directors, officers, agents, and employees, whether past, present,
or future (the “Released Parties”) from any and all actions, obligations,
contracts, suits, debts, demands, damages, claims, judgments, or liabilities of
any nature, including costs and attorneys’ fees, whether known or unknown,
including, but not limited to, all claims arising out of Employee’s employment
with or separation from any of the Released Parties, such as (by way of example
only) any claim for bonus, severance, or other benefits; breach of contract;
wrongful

- 4 -    





--------------------------------------------------------------------------------




discharge; impairment of economic opportunity; any claim under common-law or at
equity; any tort; claims for reimbursements; claims for commissions; or claims
for employment discrimination under any state, federal, local law, statute, or
regulation.  Employee acknowledges and agrees that this release, the covenants
set forth in Section 9 and the covenant not to sue set forth in Section 13 are
essential and material terms of this Agreement and that, without such release,
covenants and covenant not to sue, no agreement would have been reached by the
parties.  Employee understands and acknowledges the significance and
consequences of this Agreement.  Employee does not waive or release (i) any
rights which cannot be waived as a matter of law; (ii) the rights to enforce the
terms of this Agreement; (iii) subject to the terms of this Agreement, any
vested rights to payments, benefits or other entitlements, to which Employee is
or will be entitled under the terms of any Employer benefit plan; (iv) any
rights to or claims for indemnification or advancement of expenses Employee may
have under applicable laws, under the applicable constituent documents
(including bylaws and articles of incorporation) of Employer, under any
applicable insurance policy Employer may maintain, or any under any other
agreement he may have with Employer, relating to his service as a Director or
Officer (as such terms are defined in Employer’s bylaws as in effect on the date
hereof); or (v) any claim where the factual basis for such claim occurs after
the date he signs this Agreement.
11.    WAIVER OF CLAIMS.  EMPLOYEE SPECIFICALLY WAIVES AND RELEASES EMPLOYER
FROM ALL CLAIMS HE MAY HAVE AS OF THE DATE HE SIGNS THIS AGREEMENT REGARDING
CLAIMS OR RIGHTS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967,
AS AMENDED, 29 U.S.C. § 621 (“ADEA”).  THIS PARAGRAPH DOES NOT WAIVE RIGHTS OR
CLAIMS THAT MAY ARISE UNDER THE ADEA AFTER THE DATE EMPLOYEE SIGNS THIS
AGREEMENT.  EMPLOYEE AGREES THAT EMPLOYER HAS ADVISED EMPLOYEE TO CONSULT AN
ATTORNEY PRIOR TO SIGNING THIS AGREEMENT, AND THAT EMPLOYEE HAS CONSULTED
COMPETENT COUNSEL OF HIS OWN SELECTION PRIOR TO SIGNING THIS AGREEMENT.
12.    EFFECTIVE DATE.  EMPLOYEE HAS BEEN PROVIDED TWENTY-ONE (21) DAYS WITHIN
WHICH TO CONSIDER WHETHER HE SHOULD SIGN THIS AGREEMENT AND WAIVE AND RELEASE
ALL CLAIMS AND RIGHTS ARISING UNDER THE ADEA.  EMPLOYEE SHALL HAVE SEVEN (7)
DAYS WITHIN WHICH TO REVOKE THIS AGREEMENT AND THIS RELEASE SHALL NOT BECOME
EFFECTIVE OR ENFORCEABLE UNTIL THAT REVOCATION PERIOD HAS EXPIRED.  AFTER
EXECUTION OF THIS RELEASE, IF EMPLOYEE WISHES TO REVOKE THIS AGREEMENT, HE SHALL
GIVE THE EXECUTIVE VICE PRESIDENT OF HUMAN RESOURCES, GENE SKOGG, WRITTEN NOTICE
OF SUCH REVOCATION WITHIN SEVEN (7) DAYS.  IF A REVOCATION NOTICE IS NOT
RECEIVED BY EMPLOYER, THEN THIS AGREEMENT SHALL BE EFFECTIVE ON THE 8th DAY
AFTER EMPLOYEE SIGNS IT AND RETURNS IT TO EMPLOYER (THE “EFFECTIVE DATE”).  FOR
THE AVOIDANCE OF DOUBT, IN THE EVENT EMPLOYEE REVOKES THIS AGREEMENT, EMPLOYEE
SHALL NOT BE ENTITLED TO ANY PAYMENT HEREUNDER, ALL OF EMPLOYEE'S EQUITY AWARDS
WHICH ARE NOT VESTED AS OF THE DATE HEREOF SHALL BE FORFEITED WITHOUT ANY
PAYMENT THEREUNDER AND EMPLOYEE SHALL PROMPTLY REIMBURSE EMPLOYER WITH RESPECT
TO ANY PAYMENTS MADE TO EMPLOYEE PURSUANT TO THIS AGREEMENT.

- 5 -    





--------------------------------------------------------------------------------




13.    Covenant Not to Sue.  To the maximum extent permitted by law, Employee
covenants not to sue or to institute or cause to be instituted any action in any
federal, state, or local agency or court against any of the Released Parties,
with respect to the claims released in this Agreement.  Notwithstanding the
foregoing, nothing herein shall prevent Employee or Employer from instituting
any action required to enforce the terms of or from challenging this Agreement
under ADEA.  Employee acknowledges that he does not have any current charge,
complaint, grievance or other proceeding pending against the Released Parties
pending before any local, state or federal agency regarding his employment. 
Employee shall not seek or be entitled to any personal recovery, in any action
or proceeding that may be commenced on Employee’s behalf in any way arising out
of or relating to the matters released in this Agreement.
14.    Non-Disparagement.  Employee understands and agrees that he will not make
any disparaging or derogatory statements, whether oral, written or electronic,
to any third party, including without limitation, any media outlet, industry
group, or current or former employee, consultant, customer, client or supplier
of the Company regarding the Released Parties or about the Company's business
affairs and financial condition, unless compelled to do so as part of the
judicial process or as part of any litigation between the parties related to
this Agreement.  Employee agrees further that he will not at any time speak or
act in any manner that is intended to, or does in fact, damage the goodwill or
the business of the Company, or the business or personal reputations of any of
the Released Parties.  Employer agrees that no officer or director of Employer
will make any disparaging or derogatory statements, whether oral, written or
electronic, to any third party about Employee, unless compelled to do so as part
of the judicial process or as part of any litigation between the parties related
to this Agreement. Employer agrees further that no officer or director of
Employer will at any time speak or act in any manner that is intended to, or
does in fact, damage the business or personal reputation of Employee.
15.    Return of Property.  Employee agrees that he will return all of the
Company’s property in his possession, including, but not limited to, keys, key
cards, files and records (and copies thereof), computer hardware, software,
printers, wireless handheld devices, phones, identification cards, credit cards,
and any materials of any kind which contain or embody any confidential
information of the Company or its customers or clients, by the close of business
on the Separation Date.  Notwithstanding the foregoing, Employee shall be
entitled to retain his Employer issued laptop computer, cell phone and cell
phone number provided Employee first delivers his laptop and cell phone to
Employer for the removal of all Company data. No later than five (5) business
days after the Effective Date, Employer agrees to complete, execute and deliver
to the cell phone service provider such documents as may be required to effect
the transfer of the cell phone service, cell phone and cell phone number to
Employee.
16.    Acknowledgement.  Employee acknowledges by signing this Agreement that he
has read and understands this document, that he has conferred with or had
opportunity to confer with his attorneys regarding the terms and meaning of this
Agreement, that he has had sufficient time to consider the terms provided for in
this Agreement, that no representations or inducements have been made to him
except as set forth herein, and that he has signed the same KNOWINGLY AND
VOLUNTARILY.  Employee acknowledges and agrees that the covenants and
obligations of Employee hereunder are fair and reasonable and are reasonably
required for the protection of the interests of the Company and are essential to
induce Employer to enter into this Agreement.

- 6 -    





--------------------------------------------------------------------------------




17.    Indemnification; Post-Employment Assistance with Disputes.  Employee
shall continue to be entitled to indemnification and advancement of expenses
relating to Employee’s service as a Director or Officer (as defined in
Employer’s bylaws as in effect on the date hereof) that Employee may have (to
the fullest extent Employee is entitled) under applicable laws, under applicable
constituent documents (including bylaws and articles of incorporation) of
Employer, under any applicable insurance policy Employer may maintain, or any
under any other agreement Employee may have with Employer. The rights to
indemnification and advancement of expenses set forth herein shall not be deemed
exclusive of any other rights Employee may have. Employee agrees to cooperate
with Employer in the truthful and honest investigation, prosecution and/or
defense of any claim in which the Released Parties may have an interest, which
may include, without limitation, making himself available on a reasonable basis
to participate in any proceeding involving any of the Released Parties without
claim of privilege against the Released Parties, allowing himself to be
interviewed by representatives of Employer without claim of privilege against
the Released Parties, participating as requested in interviews and/or
preparation by any of the Released Parties of other witnesses without claim of
privilege against the Released Parties, protecting the applicable legal
privileges of the Released Parties, appearing for depositions and testimony
without requiring a subpoena without claim of privilege against the Released
Parties, and producing and/or providing any documents or names of other persons
with relevant information without claim of privilege against the Released
Parties.  Employer agrees that if it requests that Employee be interviewed by
its representative under this provision, it will reimburse Employee for all
reasonable travel expenses approved in advance by Employer.
18.    Further Assurances.  Employee shall cooperate in an orderly transfer of
his duties and responsibilities to another person designated by Employer.  At
Employer’s request and without further consideration, Employee shall execute,
acknowledge and deliver such documents, instruments or assurances and take such
other action as Employer may reasonably request to carry out Employee’s rights
and obligations under this Agreement. 
19.    Choice of Law and Severability.  The provisions of this Agreement shall
be construed in accordance with the laws of the State of Wisconsin.  In the
event that any section, subsection or provision of this Agreement shall be
determined to be partially contrary to governing law or otherwise partially
unenforceable, the section, subsection or provision and this Agreement shall be
enforced to the maximum extent permitted by law, and if any section, subsection
or provision of this Agreement shall be determined to be totally contrary to
governing law or otherwise totally unenforceable, the section, subsection or
provision shall be severed and disregarded and the remainder of this Agreement
shall be enforced to the maximum extent permitted by law.
20.    No Admission.  Employee agrees that neither this Agreement nor
performance hereunder constitutes an admission by any of the Released Parties of
any violation of any federal, state, or local law, regulation, common-law,
breach of any contract, or any other wrongdoing of any type.
21.    Counterparts.  This Agreement may be executed in separate counterparts
(including by facsimile signature pages), each of which is deemed to be an
original and all of which taken together constitute one and the same agreement.
22.    No Strict Construction.  The parties hereto jointly participated in the
negotiation and drafting of this Agreement.  The language used in this Agreement
will be deemed to be the language

- 7 -    





--------------------------------------------------------------------------------




chosen by the parties hereto to express their collective mutual intent, this
Agreement will be construed as if drafted jointly by the parties hereto, and no
rule of strict construction will be applied against any person.
23.    Remedies. In addition to all of the remedies otherwise available to
Employer, including but not limited to, recovery from Employee of damages and
recovery of reasonable attorneys’ fees incurred by Employer in the enforcement
of this Agreement, Employer shall have the right to injunctive relief to
restrain and enjoin any actual or threatened breach by Employee of any
provisions of this Agreement.  Employer shall also be entitled to seek a
protective order to ensure the continued confidentiality of its trade secrets
and proprietary information.  All of Employer’s remedies for the breach of the
Agreement shall be cumulative and the pursuit of one remedy shall not preclude
any other remedies.
24.    Successors and Assigns.  This Agreement shall inure to the benefit of and
shall be binding upon Employer and Employee and their respective heirs, personal
representatives, successors and assigns.  Employer may assign its rights and
obligations hereunder, without the consent of, or notice to, Employee, to any of
Employer’s affiliates or subsidiaries or to any person that acquires Employer or
any portion of its business or its assets, in which case all references to
Employer will refer to such assignee. 
25.    Notices.  Notices regarding this Agreement shall be sent as follows:
If to Employer:
McDermott Will & Emery LLP
227 W. Monroe Street
Chicago, Illinois  60606-5096
Attn: John Tamisiea
If to Employee:
Mark E. Goldstein
At the most recent address on file with Employer
*   *   *

- 8 -    





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have entered into this Separation and
Release Agreement and it becomes effective as of the date set forth above. 
ACTUANT CORPORATION
 
 
By:   /s/ Andrew G. Lampereur                          
        Name: Andrew G. Lampereur
        Title: Executive Vice President and Chief Financial Officer
 
 
 /s/ Mark E. Goldstein
Mark E. Goldstein








- 9 -    



